IN THE COURT OF APPEALS OF IOWA

                                 No. 15-2112
                            Filed February 8, 2017


CAROLYN JEAN WEDDLE and ROBERT WEDDLE,
    Plaintiffs-Appellees,

vs.

MARK DAVID MADSEN and FARNER-BOCKEN COMPANY,
     Defendants-Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Carroll County, Gary L.

McMinimee, Judge.



      The defendants appeal the admission of medical evidence over their

objections. AFFIRMED.




      Michael L. Moran of Engles, Ketcham, Olson & Keith, P.C., Omaha,

Nebraska, for appellants.

      Marc S. Harding of Harding Law Office, Des Moines, for appellees.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                        2


VOGEL, Presiding Judge.

      Mark Madsen and Farner Bocken Company (Madsen) appeal the district

court’s rulings that admitted medical evidence relating to Carolyn Weddle’s future

pain and suffering and past medical expenses. Madsen claims the district court

erred in overruling his objections to the evidence because Weddle failed to timely

disclose the evidence related to future pain and suffering and failed to provide

expert testimony on causation regarding her past medical expenses.

      I.     Background Facts and Proceedings

      On June 30, 2014, Weddle filed a petition claiming personal injuries—

primarily a broken ankle—as a result of an automobile accident involving

Madsen. In July 2014, Madsen served Weddle with discovery interrogatories,

which sought, in part, information regarding Weddle’s treating physicians,

treatment, and any potential expert testimony related to her injuries and

treatment. Madsen followed up with requests for production in November 2014.

From December 2014 through March 2015, Weddle provided her answers to

Madsen’s discovery requests, which named Dr. Eric Jensen—a podiatric

specialist—as one of her treating physicians. Weddle also provided a medical

authorization, which gave Madsen permission to access Weddle’s medical

records and designated her treating physicians as potential expert witnesses in

her supplemented answers. Between March 9, 2015, and the start of trial on

November 17, 2015, Weddle failed to further supplement her discovery

responses.

      In July 2015, Weddle revealed in her deposition that she was still seeing

Dr. Jensen every three weeks or so regarding her continued ankle pain related to
                                         3


the accident. The day before trial, on November 16, 2015, Madsen deposed Dr.

Jensen, who discussed his treatment of Weddle both before and after March

2015, as well as some of the long-term consequences resulting from her injuries.

Madsen filed a motion in limine, which sought to prevent Weddle from presenting

evidence on damages that was not timely disclosed as part of her discovery

responses. The court and the parties were then able to go through the transcript,

line by line to determine where objections had been made.

       After a hearing, the district court sustained the motion in limine in part and

overruled it in part. The court excluded portions of the deposition testimony that

focused on the permanency of, and possible future surgeries from, Weddle’s

injuries but allowed portions relating to the type of arthritis Weddle suffered from

and the pain management treatment that occurred after March 2015 to be read to

the jury.

       Madsen also objected to Weddle’s medical bills being submitted because

Weddle did not call an expert to show causation. The district court found there

was sufficient evidence to show the nexus between the injury suffered and the

subsequent medical bills to submit to the jury and overruled the objection. The

jury found in favor of Weddle and awarded her approximately $117,000 in

damages, including $65,000 for future pain and suffering and $29,902.73 for past

medical expenses. Madsen appeals.

       II.    Standard of Review

       We review a trial court’s decisions regarding sanctions for a discovery

violation for abuse of discretion.    Whitley v. C.R. Pharmacy Serv., Inc., 816

N.W.2d 378, 385 (Iowa 2012). “[W]e will not reverse the court’s decision to admit
                                          4

evidence unless the record shows prejudice to the complaining party.” Id. We

also review the admissibility of evidence for abuse of discretion. Lovick v. Wil-

Rich, 588 N.W.2d 688, 692 (Iowa 1999).

       III.   Future Pain and Suffering Award

       On appeal, Madsen claims the district court erred in overruling some of his

objections and admitting evidence he claimed supported the award of future pain

and suffering damages that was not timely disclosed. Weddle asserts the district

court acted within its discretion and Madsen was not prejudiced.

       “The discovery process seeks to make a trial into ‘a fair contest with the

basic issues and facts disclosed to the fullest practicable extent.’” Whitley, 816

N.W.2d at 386 (quoting Comes v. Microsoft Corp., 775 N.W.2d 303, 311 (Iowa

2009)). Interrogatories are one method of achieving discovery, and parties are

required to respond when served with them, absent an objection.                  Id.

“Additionally, the rules require a party who has responded to an interrogatory to

later supplement or amend the response to include information acquired after the

initial response was made when, among other circumstances, the question

addressed a matter that bore ‘materially upon a claim or defense asserted by any

party to the action.’” Id. (quoting Iowa R. Civ. P. 1.503(4)(a)(3)).

       In this case, it is undisputed that Weddle failed to supplement her

discovery requests from March 2015 until the time of trial. Accordingly, we agree

with the district court Weddle violated discovery rules.          The district court

sanctioned Weddle by excluding much of the deposition testimony from Dr.

Jensen that directly commented on the permanency of her injuries and possible

future surgical procedures resulting from ongoing pain.          However, the court
                                           5


allowed limited testimony regarding her more specific diagnosis of post-traumatic

arthritis from March 2015 until the time of trial:

               Q: How does post-traumatic arthritis differ from just arthritis
       from getting old? A: Post-traumatic arthritis will occur after a
       significant trauma.
               Q: As far as the—does she have arthritis in that joint? A:
       Yes.
               Q: And based upon the treatment that you have rendered to
       her, what would have—based upon a reasonable degree of medical
       probability, what has led to the arthritis in that joint? A: It was
       following the trauma that she had sustained to the joint, which
       would have—with the amount of—the volume of the trauma would
       have been severe enough to also tear cartilage, which is not
       directly repairable in this type of surgery.

        As to Dr. Jensen’s pain management treatment of Weddle post March

2015, the following portion was not objected to:

               Q: You’ve been seeing her roughly every couple of 4
       months; is that correct? A: Correct.
               Q: And been seeing her pretty regularly, saw her in—
       basically in May and June and then again saw her toward the end
       of August and— A: Uh-huh.
               Q: —September, and then actually saw her just a few days
       ago; is that correct? A: Correct.
               Q: And these visits were ones that you were doing for
       regular treatment; is that correct? A: These are continued follow-up
       visits because she still continues with pain in the joint. And so I’ve
       taken the next step to give her some anti-inflammatory. I believe its
       piroxicam, or Feldene. It was an anti-inflammatory. And then using
       the cortisone, some Depo-Medrol and Kenalog, to help also to
       reduce some of the inflammation. She appears to be responding to
       that a little bit better.

       We do not agree Madsen was prejudiced by the portions of Dr. Jensen’s

testimony that were a not excluded or not specifically objected to.1 The portions




1
  The quoted pain treatment testimony was not specifically objected to and thus, was not
preserved for appeal. Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a
fundamental doctrine of appellate review that issues must ordinarily be both raised and
decided by the district court before we will decide them on appeal.”). Even if the issue
                                            6


admitted did not address future pain and suffering Weddle faced; rather, the

admitted testimony discussed the diagnosis of a more specific type of arthritis

Weddle suffers from, as well as a few pain management treatments he

conducted from March until the November trial date. Other than the medical

terminology used, Dr. Jensen’s testimony is largely complementary to the

testimony of Weddle herself. Weddle, age seventy-three, described her mobility

limitations and pain she still had at the time of trial:

               Q: Okay. Had you continued to improve even after the time
       that you went through the physical therapy? A: I don’t think I’ve
       improved a great—a whole lot. I still do—I still do my exercises and
       stuff, but as far as improving a lot, no, I don’t think so.
               Q: You think you’ve stayed at about the same level then? A:
       Pretty much.
               Q: And are there things that—and we’re now about a year
       and a half down the line from the time that you were injured. Has
       your condition been pretty much the same through all of this year?
       A: Yes.
               Q: And you’re still receiving pain medications, prescription
       medications? A: Yeah, but I don’t take them near as often as he
       said I do. You know, I don’t take—I probably don’t take one a
       week. I do take Ibuprofen.
               Q: So you’re taking—you’re taking pain medication of one
       sort or another. And is that on a regular basis? A: Maybe two or
       three times a week.
               Q: You are still getting prescription pain medications though?
       A: No.
               Q: Dr. Jensen is prescribing for you? A: He was, yes.
               Q: Okay. Are there things that you cannot do now that you
       used to be able to do before the time of the collision? A: Yes. I
       can’t—I can’t walk on uneven ground, like out in the yard. I mean, I
       can, but it hurts.
               Anything that I say I can’t do, I can do, but it hurts. I can’t
       walk on an incline, like up my driveway. I can’t go up stairs. I have
       to do them one at a time. I can’t go down stairs. I have to do them
       one at a time.



were preserved, the quoted portion of testimony did not address future pain and
suffering beyond that which Weddle testified to herself and therefore, was not prejudicial.
                                              7


                 Q: And when you talk about doing it one at a time, could you
          describe what you mean by that? A: I take a step down with one
          foot and then put the other foot on that same step and then take
          another step and put the same foot there. I can’t go step, step,
          step, step, like that.
                 Q: And why do you have to do that? A: Because it hurts.

Weddle testified extensively about her pain, and physical limitations, including

that she expects to have pain the rest of her life. This testimony, on its own,

could have reasonably supported the jury’s determination of future pain and

suffering damages.

          Because we conclude that the admitted portions of Dr. Jensen did not

opine as to future pain and suffering but that Weddle’s testimony did support the

jury’s award of future pain and suffering damages, we find Madsen was not

prejudiced by the admitted portions of Dr. Jensen’s testimony and affirm on that

issue. See Whitley, 816 N.W.2d at 385.

          IV.    Medical Expenses

          Madsen argues the district court erred in admitting evidence of Weddle’s

medical expenses because Weddle failed to produce expert testimony that the

expenses were incurred from her injuries caused by the accident.2

          Our supreme court has specifically rejected the imposition of a

“requirement for expert testimony in order to establish an element for tort

recovery.” Roling v. Daily, 596 N.W.2d 72, 75 (Iowa 1999). “[I]t is unnecessary

to present expert testimony on causation in those situations in which the subject

‘is within the common experience of laypersons.’” Estate of Long ex rel Smith v.




2
    The parties stipulated the charges on the medical bills were fair and reasonable.
                                         8

Broadlawns Med. Ctr., 656 N.W.2d 71, 83 (Iowa 2002), abrogated on other

grounds by Thompson v. Kaczinski, 774 N.W.2d 829, 839 (Iowa 2009).

      In overruling Madsen’s objection, the district court stated:

      If you want to argue the causation thing, I don’t see why you can’t
      do that but it seems to me that there’s sufficient evidence to submit
      the issue of causation of the treatment and bills to the jury. She’s
      taken from an ambulance. She goes to the doctor, to the
      emergency room, she’s operated on and put plates in the foot and
      all the rest of the treatment seems to be related to that issue.
      Perhaps there’s things in the medical records that would suggest
      that there’s not causation, but that’s a factual issue for the jury. I
      don’t think that an expert opinion saying that this was the cause of
      the injury and treatment in this case, giving all the other facts, is
      necessary.

We agree with the district court’s analysis that the testimony about the timeline,

circumstances, and events that led to the medical bills supported a finding of

causation. Additionally, we note Dr. Jensen testified to the nature of the injuries

he observed and the treatments he performed. We conclude the jurors, using

their common experience, could have reasonably compared the testimony of the

witnesses and concluded the medical bills were caused by the automobile

accident. See id. We affirm.

      V.     Conclusion

      Because we conclude Madsen was not prejudice by the admission of Dr.

Jensen’s testimony and the district court did not abuse its discretion in admitting

evidence of Weddle’s medical expenses, we affirm.

      AFFIRMED.